     Case 2:18-cv-01827-TLN-EFB Document 37 Filed 07/13/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DE'VON-SAMUEL JAMES-SINGLETON                     2:18-cv-01827-TLN-EFB (PC)
12   PERKINS,
                                                       [PROPOSED] ORDER GRANTING
13                                          Plaintiff, DEFENDANT O’RILLEY’S REQUEST
                                                       FOR AN EXTENSION OF TIME TO
14                  v.                                 FILE A RESPONSIVE PLEADING
15
     D. BAUGHMAN, et al.,
16
                                         Defendants.
17

18

19         The Court, having considered Defendant O’Rilley’s request for an extension of time to file

20   a responsive pleading, and good cause having been found:

21         IT IS ORDERED that the request for an extension of time is granted, and the deadline for

22   Defendant O’Rilley to file a responsive pleading is extended by seven days. Defendant has up to

23   and including July 20, 2020 to file a responsive pleading.

24   Dated: July 13, 2020.
25                                                        The Honorable Edmund F. Brennan
26

27

28

                                                             [Proposed] Order (2:18-cv-01827-TLN-EFB (PC))
